Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-cv-25382-UU

 JOHN P. STETZENBACH, JR.,

        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES, LTD,

        Defendant.
                                                      /


                                              ORDER

        THIS CAUSE came before the Court upon Defendant’s Motion to Dismiss (D.E. 15).

        THIS COURT has reviewed the pertinent portions of the record and being otherwise fully

 advised in the premises.

        For the reasons discussed below, the motion is granted, but the Court grants Plaintiff leave

 to amend.

                                         BACKGROUND

        This case arises out of an injury Plaintiff allegedly suffered while on a shore excursion

 taken while Plaintiff was on a cruise operated by Defendant. D.E. 1.

        While Plaintiff was sailing aboard Defendant’s ship Oasis of the Seas, he bought a ticket

 for a catamaran excursion operated by a third party. Id. ¶ 12–13. The advertisement for the

 excursion was provided by Defendant, and Defendant represented that its excursion partners

 adhered to the highest standards of safety. Id. ¶ 14, 43. The fee for the excursion was collected by

 Defendant. Id. ¶ 15. Neither the advertisement nor any other information provided to Plaintiff
Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 2 of 7



 indicated that the excursion was operated by a third-party, and Plaintiff believed it was operated

 by Defendant. Id. ¶ 16, 18.

         Plaintiff boarded the catamaran on April 13, 2018. Id. ¶ 27. The crew aboard the vessel

 caused it to move unexpectedly, which caused Plaintiff to fall into the hold and injure his head and

 neck. Id. ¶ 28. Plaintiff was then transported back to Defendant’s cruise ship where he was

 evaluated by medical staff. Id. ¶ 29. They diagnosed him with cervical spine injuries and paralysis

 in all four limbs. Id. The medical staff did not transport Plaintiff to a shore-side facility, but rather,

 set sail for the cruise’s port of origin. Id. Two later, Plaintiff was transferred to a shore-side

 hospital where he underwent several operations. Id. ¶ 30.

         Based on these allegations, Plaintiff levels the following seven counts against Defendant:

                     1. Negligence premised on failure to warn of the dangerousness of the
                        catamaran;
                     2. Negligent selection and hiring of the catamaran operator;
                     3. Apparent agency or agency by estoppel;
                     4. Joint venture between Defendant and the catamaran operator;
                     5. Negligent medical care;
                     6. Negligence based on apparent agency of medical staff;
                     7. Negligent hiring, retention, and training by Defendant of its medical staff.

 Id.

                                         LEGAL STANDARD

         Federal Rule of Civil Procedure 8(a)(2) provides that a plaintiff’s pleading “must contain .

 . . a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

 Civ. P. 8(a)(2). The Supreme Court has stated that a plaintiff must submit “more than an

 unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009). In order “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

 Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 3 of 7



         In considering a motion to dismiss for failure to state a claim, the “plausibility standard is

 met only where the facts alleged enable ‘the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.’” Simpson v. Sanderson Farms, Inc., 744 F.3d 702,

 708 (11th Cir. 2014) (quoting Iqbal, 556 U.S. at 678)). “Where a complaint pleads facts that are

 ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

 plausibility of ‘entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)).

 Although “[a] plaintiff need not plead ‘detailed factual allegations[,] . . . a formulaic recitation of

 the elements of a cause of action will not do,’” and the plaintiff must offer in support of its claim

 “sufficient factual matter, accepted as true, to ‘raise a right to relief above the speculative level.’”

 Simpson, 744 F.3d at 708 (quoting Twombly, 550 U.S. at 555)).

                                              ANALYSIS

         I.      Shotgun Pleading

         As an initial matter, the complaint is a shotgun pleading. Plaintiff’s complaint includes

 seven counts and ninety-one paragraphs. Every factual allegation is incorporated by reference into

 every count. It therefore amounts to an impermissible shotgun pleading. See Great Fla. Bank v.

 Countrywide Home Loans, Inc., 2011 WL 382588, at *2 (S.D. Fla. Feb. 3. 2011). “A shotgun-

 style complaint is [sic] one that ‘incorporates all of the general factual allegations by reference into

 each subsequent claim for relief.’” Id. (citing Ferrell v. Durbin, 311 Fed. App’x 253, 259 (11th

 Cir. 2009)). Such a form is “disfavored as ‘unhelpful and poorly drafted,’ and the experience

 ‘teaches that, unless cases are pled clearly and precisely, issues are not joined, discovery is not

 controlled, the trial court’s docket becomes unmanageable, the litigants suffer, and society loses

 confidence in the court’s ability to administer justice.’” Id. (citing Paramo v. IMICO Brickell,

 LLC, No. 08-20458-CIV, 2008 WL 4360609, at *8 (S.D. Fla. Sept. 24, 2008)). If Plaintiff intends

 to pursue this case with this complaint, he is required to conform it to the pleading requirements

 set out in the Federal Rules of Civil Procedure and identify the specific allegations underpinning
Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 4 of 7



 each claim. See, e.g., Carvel v. Godley, 404 F. App’x 359, 361 (11th Cir. 2010) (affirming

 dismissal with prejudice of complaint that contained “neither a ‘short and plain’ statement

 justifying relief nor allegations that are ‘simple, concise, and direct.’”).

         The shotgun-pleading nature of the complaint is particularly problematic with respect to

 the agency and joint-venture claims, which turn of facts quite distinct from the direct claims.

 Additionally, Defendant’s argument against Count V—that it is an improper commingling of direct

 and vicarious claims—is well founded. See Wohford v. Carnival Corp., No. 17-20703-CV, 2017

 WL 7731225, *3 (S.D. Fla. May 11, 2017). Plaintiff must restate this claim to avoid this

 impermissible comingling.

         Despite that the complaint is a shotgun pleading, the Court will address Defendant’s other

 arguments in favor of dismissal to provide Plaintiff guidance in drafting his amended complaint.

         II.     Negligence (Count I) and Negligent Hiring of Excursion Operator (Count II)

         Defendant moves to dismiss Counts I and II arguing that Plaintiff has failed to plead that

 Defendant had knowledge of the dangerous condition or that the catamaran operator was

 incompetent or unfit. The Court rejects these arguments out of hand because knowledge “may be

 alleged generally.” Fed. R. Civ. P 9(b). Here, Plaintiff alleges Defendant’s knowledge of these

 conditions. Plaintiff also alleges that Defendant represented that all its excursions met the highest

 safety standards. D.E. 1. ¶ 43. Taking this fact as true suggests that Defendant investigated the

 safety of its excursion partners, and therefore had some basis of knowledge from which to conclude

 (correctly or not) that they were safe. Accordingly, this argument does not provide grounds to

 dismiss these claims.
Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 5 of 7



        III.    Apparent Agency (Count III) & Joint Venture (Count IV)

        As an initial matter, agency and joint venture are not causes of action; they are theories of

 vicarious liability. See Barabe v. Apax Partners Europe Managers, Ltd., 359 F. App’x 82, 84

 (11th Cir. 2009) (affirming dismissal of agency claim because it is not an independent cause of

 action). This is sufficient grounds to dismiss this claim and require Plaintiff to replead. See id.

        Defendant’s other arguments, however, do not. Defendant argues that Plaintiff’s ticket

 contract, the excursion brochure, and the joint-venture agreement between Defendant and the

 excursion operator foreclose any possibility of agency or joint venture. But the terms of those

 documents are not the only relevant factors in determining the scope of the agency relationship

 between Defendant and the excursion operator. As to apparent agency, Plaintiff’s allegations that

 Defendant made it appear as though it operated the excursion itself are relevant.

        But Defendant’s argument as to joint-venture rests on more solid ground. Plaintiff relies

 on the joint venture agreement itself to allege that Defendant had control over the excursion

 operator. But the agreement upon which Plaintiff relies belies the existence of that control. See

 D.E. 15-2. Thus, absent other evidence tending to show that the nature of the relationship was

 different than as described in the agreement, Plaintiff’s joint venture theory fails. See Ceithaml v.

 Celebrity Cruises, Inc., 207 F. Supp. 3d 1345, 1355 (S.D. Fla. 2016) (dismissing joint venture

 claim where plaintiff relied on the existence of an agreement, but the agreement denied any

 control); Zapata v. Royal Caribbean Cruises, Ltd., No. 12–21897–CIV, 2013 WL 1296298, at *6

 (S.D.Fla. Mar. 27, 2013) (same). Accordingly, Plaintiff’s joint-venture claim must be dismissed.
Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 6 of 7



         IV.     Negligence Medial Care (Count V)

         Defendant moves to dismiss this count because it commingles direct and vicarious theories

 of liability. As discussed above, this argument is well-founded. Plaintiff must replead this count

 or eliminate it as duplicative of Count VI.

         V.      Negligence Based on Apparent Agency of Medical Staff (Count VI)

         Defendant moves to dismiss this count because Plaintiff has failed to allege the duties of

 the medical staff or how they breached them. Similarly, Plaintiff fails to allege that a breach caused

 his injuries.

         The Court disagrees with Defendant’s first argument but agrees with the second. Plaintiff

 alleges that the medical staff should have sent him to a shore-based hospital for “immediate

 cervical decompression” rather than waiting two days. D.E. 1 ¶ 29. Plaintiff does not, however,

 allege how that decision caused him injury or aggravated his existing injury. Accordingly, this

 count must be dismissed.

         VI.     Negligent Hiring, Retention, and Training of Medical Staff (Count VII)

         Defendant moves to dismiss this count arguing that Plaintiff has pleaded no facts

 supporting this claim at all. The Court agrees. The complaint is devoid of any non-conclusory

 allegations that Defendant negligently investigated the backgrounds of its medical staff,

 negligently determined that they were qualified, negligently retained them despite knowledge that

 they were not qualified or trained the staff (negligently or otherwise).See Gittel v. Carnival

 Corp.,No. 14–cv–23234,2015 WL 3650042, *2 (S.D. Fla. June 11, 2015).

                                           CONCLUSION

         Based on the foregoing, it is hereby
Case 1:18-cv-25382-UU Document 22 Entered on FLSD Docket 03/01/2019 Page 7 of 7



        ORDERED AND ADJUDGED that the Motion (D.E. 15) is GRANTED. Counts I through

 VII are DISMISSED WITHOUT PREJUDICE and WITH LEAVE TO AMEND. If Plaintiff

 wishes to pursue this case, he must file an amended complaint no later than Wednesday, March

 13, 2019. Failure to do so will result in dismissal of the case without further notice. It is further

        ORDERED AND ADJUDGED that the Initial Planning and Scheduling Conference is

 hereby RESET for Friday, April 12, 2019, at 10:30 A.M.

        DONE AND ORDERED in Chambers at Miami, Florida, this 1st day of March, 2019.



                                                           _________________________________
                                                            UNITED STATES DISTRICT JUDGE
 cc:
 counsel of record via cm/ecf
